DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), Eeh (US 20140284539 A1), and Maeshima (US 20090021164 A1).
	Regarding claim 1, Kanbe (US 20130194901 A1) teaches a magnetic recording medium comprising a substrate, an under layer made of MgO on the substrate, and a magnetic layer including an alloy having a L10 structure, wherein the magnetic layer is formed directly on the MgO layer (in contact) (Abstract, para 0055).
	Kanbe fails to explicitly teach the L10 structure includes B. However, Hashimoto (US 20100209736 A1), in the analogous art of magnetic recording mediums, teaches CoPtB (L10 structure including B) is an alternative magnetic recording layer material to CoPt (para 0066). Kanbe teaches the magnetic layer may be CoPt and may contain other elements (para 0008, 0030). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the CoPt layer of Kanbe with the CoPtB layer of Hashimoto because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The combination of Kanbe and Hashimoto fails to explicitly teach that the MgO layer has a formula MgO(1-x), wherein x is in the range of 0.07 to 0.25. However, Eeh (US 20140284539 A1), in the analogous art of magnetic recording mediums, teaches an underlying layer of MgO, wherein the MgO may be oxygen deficient (MgO(1-x) where x is between 0 and 1) (para 0041). Kanbe and Eeh both teach MgO layers for use in magnetic recording mediums/memory (Kanbe Abstract; Eeh para 0011, 0019). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the MgO layer of Kanbe with a MgO layer of Eeh because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach x in the formula MgO(1-x) is between 0.07 to 0.25. However, one would have expected the use of any value within the Eeh range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of x between 0 and 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	Alternatively, Maeshima (US 20090021164 A1), in the analogous art of oxygen deficient MgO films teaches that it is known that the film quality and properties of MgO thin films vary due to different amounts of oxygen deficiency (para 0006). Therefore, the degree of oxygen deficiency (and thus the value of x) is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of oxygen deficiency (or values of x) by routine optimization, which can include values of x within the claimed range of 0.07 to 0.25. See MPEP 2144.05(II).
Regarding claim 4, the combination of Kanbe, Hashimoto, Eeh, and Maeshima teaches the magnetic recording medium may be used in a hard disk drive (magnetic storage device) (Kanbe para 0002). 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), Eeh (US 20140284539 A1), and Maeshima (US 20090021164 A1), as applied to claim 1 above, and further in view of Yamauchi (US 20110165818 A1).
	Regarding claim 2, the previous combination of Kanbe, Hashimoto, Eeh, and Maeshima fails to explicitly teach depositing the underlayer with a sputtering target containing MgO in which hydrogen is added in a range of 1% to 20% by volume of an inert gas.
However, Eeh teaches that oxygen-deficient MgO layers may be deposited by sputtering a MgO target in an oxygen-deficient state (para 0051). Because Eeh teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the oxygen deficient MgO film (underlayer) using a MgO target that is in an oxygen-deficient state with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Yamauchi (US 20110165818 A1), in the analogous art of sputtering oxygen deficient MgO, teaches forming a MgO layer by sputtering, wherein a reducing hydrogen gas is added to the inert gas atmosphere of argon in a partial pressure of 0.1% to 3% to allow for oxygen-deficient MgO to be formed (para 0004, 0037-0039, 0222). Because Yamauchi teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an inert gas and hydrogen at a partial pressure of 0.1% to 3% relative to the inert gas of the sputtering process to further control the oxygen deficiency in the produced film with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Yamauchi teaches 0.1 to 3% pressure of hydrogen relative to an inert gas but does not explicitly teach 1 to 20% by volume to an inert gas. However, because both argon and hydrogen are approximately ideal gases, the pressure and volume ratios of the gases are approximately equal and thus the vol% of hydrogen is 0.1 to 3% relative to the inert gas. Furthermore, one would have expected the use of any value within the Yamauchi range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1 to 3%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), Eeh (US 20140284539 A1), and Maeshima (US 20090021164 A1), as applied to claim 1 above, and further in view of Inoue (US 5049251 A).
	Regarding claim 3, the previous combination of Kanbe, Hashimoto, Eeh, and Maeshima fails to explicitly teach discharging a sputtering target containing MgO for a period of less than or equal to 0.5 seconds at a sputtering gas pressure of more than or equal to 1 Pa, and discharging the sputtering target at a sputtering gas pressure of less than or equal to 0.5 Pa, and depositing the first underlayer.
However, Eeh teaches that oxygen-deficient MgO layers may be deposited by sputtering a MgO target in an oxygen-deficient state (para 0051). Because Eeh teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the oxygen deficient MgO film (underlayer) using a MgO target that is in an oxygen-deficient state with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Inoue (US 5049251 A), in the analogous art of sputtering, teaches periodically varying between a high flow rate and low flow rate to maintain a stable discharge while reducing gas consumption and extending the life of sputtering chamber components, wherein the first flow rate may last for 0.2 to 0.5 seconds (less than or equal to 0.5 seconds) and produce a pressure of typically 2-15 mtorr and the second flow rate may produce a pressure from 0.5 to 2 mtorr (0.0666 to 0.26 Pa) (less than 0.5 Pa) or directly below the first pressure (Abstract, col 4 line 66-68, col 5 line 1-14, 67-68, col 6 line 1-9, 50-62; Fig. 2). Because Inoue teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alternating high and low pressures in the MgO deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, Maeshima, and Inoue teaches a first sputtering pressure of 2-15 mtorr (0.26 to 2 Pa) but does not explicitly teach a first sputtering pressure of 1 Pa or greater. However, one would have expected the use of any value within the Inoue range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 15 mtorr, including values resulting in a pressure 1 Pa or greater for 0.5 seconds or less, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Additionally, the low-pressure state of Inoue drops down to about 0.5 mtorr (less than or equal to 0.5 Pa) (col 6 line 50-62; Fig. 2) and therefore discharging of the sputtering target at a sputtering gas pressure of less than or equal to 0.5 Pa would necessarily occur.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12-14 of U.S. Patent No. 11189313 in view of Hashimoto (US 20100209736 A1).
Regarding claim 1, the reference patent (US 11189313 B2) teaches a magnetic recording medium comprising a substrate, an underlayer provided on the substrate, a first magnetic layer atop and in contact with the underlayer, wherein the underlayer includes a compound represented by  MgO(1-x) where x falls within a range of 0.07 to 0.25, wherein the magnetic layer contains an alloy having a L10 structure (claim 1).
The reference patent fails to explicitly teach that the L10 alloy structure contains B. However, Hashimoto (US 20100209736 A1), in the analogous art of magnetic recording mediums, teaches CoPtB (L10 structure including B) as a magnetic recording layer material (para 0066). The reference patent teaches that the L10 structure may include Co and Pt (claim 2). 
Because Hashimoto teaches that such L10 alloy structures were operable as magnetic recording layers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use CoPtB as the base alloy material with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 2, the reference patent teaches depositing the first underlayer with a sputtering target that includes MgO and a sputtering gas that includes hydrogen in a ratio of 1% to 20% by volume relative to an inert gas (claim 13).
Regarding claim 3, the reference patent teaches performing a discharge using a sputtering target that includes MgO for 0.5 seconds or less at a pressure of 1 Pa or higher, and performing a discharge at a sputtering gas pressure of 0.5 Pa or lower to form the upper underlayer (claim 4).
Regarding claim 4, the reference patent teaches a magnetic storage apparatus comprising the magnetic recording medium (claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 20160247608 A1) teaches MgO(1-x) wherein x is explicitly between 0 and 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797